DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment filed on 10/01/2020.  Amended claims 1, 8 and 15, filed on 10/01/2020 are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 8 and 15 have been amended.
Claims 1-20 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 10/01/2020 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks regarding amended independent claims 1, 8 and 15 found on pages 8-15 and filed on 10/16/2020, have been fully considered but they are not persuasive.


Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitations of amended independent claims 1, 8 and 15, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Mehta and Costea cited prior art.  In Particular, Costea discloses in Paras. [0004], [0052]-[0056] that the scheduling of snapshots may be constrained by user-specified parameters (e.g., start hour for snapshot schedule, end hour for snapshot schedule, snapshot interval. And further, Costea goes on to determine the minimum starting time and maximum starting time of these snapshots.

Applicant stated: “Mehta does not include any disclosure or suggestion of creating snap sets during a synchronous replication process based on the minimum and maximum snap set creation intervals and the recovery time threshold, as recited in independent claims 1, 8, and 15.”, … “Mehta cannot fairly be interpreted as disclosing "periodically creating, at a source system of the storage system, snap sets during a synchronous replication process based on the minimum and maximum snap set creation intervals and the recovery time threshold," as recited in independent claim 1 and similarly recited in independent claims 8 and 15.”,… “…, the backup window disclosed in Mehta cannot fairly be interpreted as a "minimum snap set creation interval.”, … “Mehta does not include any disclosure or suggestion of 
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitations of amended independent claims 1, 8 and 15, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Mehta and Costea cited prior art.  In particular, Mehta discloses in Paras. [0007], [0014], [0166], [0310], and [0369]-[0375] that the snapshots implement a backup based on an RPO and backup job criteria so that the RPO can be met and FIG. 2A illustrates a system and technique for synchronizing primary data to a destination. Further, Mehta discloses that replication is another type of secondary copy operation of periodically capture images of primary data at particular points in time (e.g., backups, archives, and snapshots); specifically, Mehta discloses in paragraphs  [0369]: “Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the start time determination such that it allows for re-submitting failed jobs and/or data objects. ... Attributes that are considered in analyzing the past backup jobs to determine the start time for the pending backup job include one or more of the following without limitation: [0370] expected duration of pending backup job (see preceding block); [0372] administered backup window; [0373] RPO and/or backup frequency; [0374] expected duration and respective failure histories of other pending backup jobs for the backup window—the pendency of other pending backup jobs affects the determination of when the present backup job should start; [0375] and/or in any combination without limitation.”, the Examiner asserts that the periodic implementation and the start time of backups is a factor or previous of snapshots synchronizing primary/source data to a destination based on an Recovery Point Objective (RPO) plan  within the backup window to that of periodically creating snap sets 
Please refer to the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2019/0278663 A1) issued to Mehta et al. (hereinafter as “MEHTA”), and in view of US Patent Application Publication (US 2016/0139823A1) issued to Costea et al. (hereinafter as “COSTEA”).
Regarding claim 1 (Currently Amended), MEHTA teaches a method, comprising:
setting, via the storage system, a recovery time threshold (MEHTA Fig. 5, Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. In an illustrative data storage management system, an RPO value is configured into the system”, the Examiner interprets the configurable RPO value of a maximum time duration for recovery to that of a recovery time threshold as illustrated in Fig. 5 showing an RPO configurable time of 4 hours); and
periodically creating, at a source system of the storage system, snap sets during a synchronous replication process based on the minimum and maximum snap set creation intervals and the recovery time threshold (MEHTA Para. [0007], lines (12-15): “automatically determine and implement a backup level (e.g., full, incremental, differential, synthetic full) based on RPO and backup job criteria so that the RPO can be met”; and Para. [0014], lines (1-3): “FIG. 2A illustrates a system and technique for synchronizing primary data to a destination such as a failover site using secondary copy data”; and Para. [0166], lines (1-4): “Replication is another type of secondary copy operation. Some types of secondary copies 116 periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots)”; and Para. [0310], lines (1-6): “RPO driven schedule management logic 755, in some embodiments, analyzes RPO parameters administered for a given RPO driven backup plan and generates a storage policy for the targeted dataset (e.g., client, subclient), including a suitable start time for each backup job within the backup window”, 
the Examiner interprets the periodic the implementation and capture of snapshots synchronizing primary/source data to a destination based on an Recovery Point Objective (RPO) plan to that of periodically creating snap sets based on the minimum and maximum snap set creation intervals and the recovery time threshold), the creating snap sets comprising:
monitoring an amount of data changes since a last snap set creation (MEHTA Para. [0151], lines (1-3): “A differential backup operation (or cumulative incremental backup operation) tracks and stores changes that occurred since the last full backup.”; and Para. [0152], lines (1-3): “An incremental backup operation generally tracks and stores changes since the most recent backup copy of any type, which can greatly reduce storage utilization”, the Examiner asserts that tracking changes since the last full back is that to monitoring amount of data change since the last snap creation);
monitoring throughput statistics between the source system and a target system of the storage system (MEHTA Para. [0004], lines (1-15): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. …, an RPO value is configured into the system. Different RPOs can be defined for different portions of data being protected. For simplicity, we shall refer herein to RPO in the singular, even when multiple RPOs are configured within a single data storage management system. The RPO value can be compared against actual recovery figures, such as an Actual Recovery Point (RPA). This helps monitor the effectiveness of disaster recovery settings and operations of the data storage management system.”; and Para. [0103], lines (1-3): “monitoring completion of and status reporting related to information management operations and jobs”, the Examiner interprets the monitoring of the effectiveness the RPO values in association with the recovery operation from a disaster recovery site to that of monitoring throughput statistics between the source and target storage systems);
estimating an amount of time to replicate the data changes to the target system based on the amount of data changes since the last snap set creation and the throughput statistics (MEHTA Fig. 7, Para. [0369]: “Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the start time determination such that it allows for re-submitting failed jobs and/or data objects. ... Attributes that are considered in analyzing the past backup jobs to determine the start time for the pending backup job include one or more of the following without limitation: [0370] expected duration of pending backup job (see preceding block); [0371] past history of backup failures for the target dataset, e.g., failed job, failed data objects; [0372] administered backup window; [0373] RPO and/or backup frequency; [0374] expected duration and respective failure histories of other pending backup jobs for the backup window—the pendency of other pending backup jobs affects the determination of when the present backup job should start; [0375] and/or in any combination without limitation.”; and 
Fig. 7, Fig. 12, Para. [0377], lines (3-22): “To determine whether the RPO is indeed achievable, storage manager 740 needs to determine whether all pending backup jobs can be completed within the available backup window.  Based on the analyses in blocks 1202 and 1204, storage manager has determined an estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window. However, the conditions available for these jobs may be over-constrained and storage manager 740 may determine that the RPO is not achievable. …, the completion time of a given backup job as compared to its predecessor job exceeds the RPO even if it meets the backup window. These scenarios can happen when too many backup jobs compete for the same backup window, or when network/system conditions simply do not allow for timely and/or reliable job execution”, the Examiner asserts that the periodic implementation and the start time of backups is a factor or previous of snapshots synchronizing primary/source data to a destination based on an Recovery Point Objective (RPO) plan  within the backup window to that of periodically creating snap sets based on the minimum and maximum snap set creation intervals and the recovery time threshold. Further, to complete the backup job is also based on of the constraint of network conditions to that of throughput statistics); and
upon determining both the time to replicate the data changes since the last snap set creation reaches the recovery time threshold and the time since the last snap set creation exceeds the minimum snap set creation interval: creating a next snap set (MEHTA Fig. 12, Para. [0377], lines (1-10): “At block 1206, which is a decision point, storage manager 740 determines whether the administered RPO is achievable. To determine whether the RPO is indeed achievable, storage manager 740 needs to determine whether all pending backup jobs can be completed within the available backup window.  Based on the analyses in blocks 1202 and 1204, storage manager has determined an estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window.”; and Para. [0378], lines (4-5): “If the RPO is achievable, control passes to block 908.”; and Para. [0329], lines (1-7): “At block 908, storage manager 740 starts the RPO driven backup job at the start time. During the initial attempt, the start time is determined at block 906. When a given RPO driven backup job fully completes within the RPO timeframe, the RPO clock is reset and control passes back to block 904 for handling the next RPO driven backup job for the present target dataset, ...”, the Examiner asserts, as illustrated in Fig. 12, that a Recovery Point Objective has been met to that of reaching a recovery time threshold and the backup job to be executed during the available backup window to that of a minimum snap set creation time has been met then the backup job, or next RPO driven backup job, can start);
storing the next snap set at the source system (MEHTA Fig. 1C, Para. [0127], lines (7-15): “Data agent 142 is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations in reference to its associated application(s) 110 and corresponding primary data 112 which is generated/accessed by the particular application(s) 110. For instance, data agent 142 may take part in copying, archiving, migrating, and/or replicating of certain primary data 112 stored in the primary storage device(s) 104.”; and Para. [0147], lines (1-5): “Data movement operations can include by way of example, backup operations, archive operations, information lifecycle management operations such as hierarchical storage management operations, replication operations (e.g., continuous data replication), snapshot operations, …”, the Examiner interprets the capturing of primary data snapshots to that of storing snap sets at the source) ; and 
replicating the next snap set at the target system (MEHTA Para. [0166], lines (1-14): “Replication is another type of secondary copy operation. Some types of secondary copies 116 periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108).  By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time”, the Examiner interprets the replication of backups/snapshots to another location/secondary storage to that of replicating the snap set to a target).
However, MEHTA does not explicitly teaches setting, via a storage system, a minimum snap set creation interval, the minimum snap set creation interval specifying a minimum amount of elapsed time between a previously created snap set and a next snap set to be created; 
setting, via the storage system, a maximum snap set creation interval, the maximum snap set creation interval specifying a maximum amount of elapsed time between a previously created snap set and a next snap set to be created, wherein the maximum amount of elapsed time is greater than the minimum amount of elapsed time;
But COSTEA teaches setting, via a storage system, a minimum snap set creation interval, the minimum snap set creation interval specifying a minimum amount of elapsed time between a previously created snap set and a next snap set to be created (COSTEA Para. [0004], lines (8-11): “The scheduling of snapshots may additionally be constrained by user-specified parameters (e.g., start hour for snapshot schedule, end hour for snapshot schedule, snapshot interval, and/or day(s) of the week for the snapshot schedule).”; and Para. [0006], lines (7-11): “From the selected set of candidate snapshot schedules, the snapshot scheduler may select a subject one of the candidate snapshot schedules based on respective start times of the candidate snapshot schedules (e.g., to temporally spread out the snapshots from one another).”; and Fig. 6-7,  Para. [0052], lines (1-17): “The snapshot scheduler may determine whether each of the candidate starting minutes (or more generally, the candidate starting times) from the first set satisfies a first criterion. …, the first criterion is whether the candidate starting minute minimizes the maximum number of simultaneous snapshots. Referring to FIG. 6, the lowest maximum number (i.e., minimum of the maximum number) of simultaneous snapshots is 0 (i.e., lowest of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0). Therefore, the snapshot scheduler can determine that the candidate starting minute at 10:00 fails to satisfy the first criterion (i.e., 5 is not the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); the snapshot scheduler can determine that the candidate starting minute at 10:01 fails to satisfy the first criterion (i.e., 1 is not the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); the snapshot scheduler can determine that the candidate starting minute at 10:02 does satisfy the first criterion (i.e., 0 is the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); and so on.).”, the Examiner asserts that COSTEA discloses a process to determine a minimum start time of a snapshot to that of setting a minimum start time of a snapshot among a series of snapshots, i.e. snap set. Further, the examiner notes that the reference discloses in Paras. [0004], [0052]-[0056] that the scheduling of snapshots may be constrained by user-specified parameters (e.g., start hour for snapshot schedule, end hour for snapshot schedule, snapshot interval. And further, Costea goes on to determine the minimum starting time and maximum starting time of these snapshots); 
setting, via the storage system, a maximum snap set creation interval, the maximum snap set creation interval specifying a maximum amount of elapsed time between a previously created snap set and a next snap set to be created, wherein the maximum amount of elapsed time is greater than the minimum amount of elapsed time (COSTEA Para. [0053], lines (1-18): “The snapshot scheduler may determine the starting minute (or more generally, starting time instance) from the second set based on a second criterion. …, the second criterion considers the longest consecutive string of minutes (or more generally, longest consecutive string of seconds, longest consecutive string of milliseconds, etc.) in the second set, and chooses the starting minute as the minute in the center of the longest consecutive string. Continuing with the example above, suppose the second set included the minutes 10:02, 10:03, . . . 10:28, 10:29, 10:32, 10:33, . . . 10:58, 10:59. In this example, there are actually two longest consecutive strings: 10:02, . . . 10:29 and 10:32, . . . 10:59. The minute in the center of the first longest consecutive string is approximately 10:15 or 10:16. The minute in the center of the second longest consecutive string is approximately 10:45 or 10:46. In this example, any of the times 10:15, 10:16, 10:45 or 10:46 may be chosen as the starting time for the snapshots to be scheduled.”, the Examiner asserts that the disclosed longest starting time of the second set of snapshots is greater than the minimum starting time of the previous set of snapshots);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MEHTA to include the teaching of COSTEA of snapshot distribution and scheduling management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing an improved snapshot replication operations based  techniques for scheduling snapshots on the storage arrays, administrators would be able to efficiently create snapshots of a storage arrays as frequently as possible including techniques for temporally spacing apart snapshots from each other, without placing an unnecessary load on the storage arrays, as recognized by (COSTEA, Abstract).

Regarding claim 2 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 1.  Further, MEHTA teaches wherein: upon determining the time to replicate the data changes does not reach the recovery time threshold, waiting until the maximum snap set creation interval has been reached before creating the next snap set (MEHTA Para. [0369]-[0372], lines (1-18): “Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the start time determination such that it allows for re-submitting failed jobs and/or data objects. The objective here is to arrange the pending jobs so that the RPO can be met, though as discussed below, the RPO may be over-constrained and not achievable. An illustrative sliding window is three months, though the invention is not so limited and any sliding window can be defined as the basis for machine learning here. Attributes that are considered in analyzing the past backup jobs to determine the start time for the pending backup job include one or more of the following without limitation: …; administered backup window; ...”, the Examiner interprets that when an RPO is not achievable to that of the data changes does not reach the recovery threshold.  Further, the Examiner interprets that the use of a sliding window to determine a start time as to that of a waiting period as to when to re-submit the pending backup jobs and the administrated backup window, which is that to consider the maximum backup interval before submitting the pending backup job).

Regarding claim 4 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 1.  Further, MEHTA teaches wherein: the recovery time threshold comprises a target time frame to reach a synchronous state during a recovery operation (MEHTA Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup”; and Para. [0263], lines (1-5): “FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site).”, the Examiner asserts the RPO value of a maximum time duration to synchronize a source to a destination to achieve an operational status to that of a recovery time threshold to reach a recovery operation).

Regarding claim 5 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 1.  Further, MEHTA teaches wherein the amount of data changes comprises a measure of a (MEHTA Para. [0151], lines (1-3): “A differential backup operation (or cumulative incremental backup operation) tracks and stores changes that occurred since the last full backup.”).

Regarding claim 6 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 1.  Further, MEHTA teaches comprising, in response to a failover event: performing, via the storage system, incremental synchronous replication between the source system and the target system (MEHTA Para. [0014], lines (1-3): “FIG. 2A illustrates a system and technique for synchronizing primary data to a destination such as a failover site using secondary copy data.”; and Para. [0150], lines (1-3):  “Backup operations can include full backups, differential backups, incremental backups, ‘synthetic full’ backups, and/or creating a ‘reference copy’ ”).

Regarding claim 7 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 1.  Further, MEHTA teaches wherein the minimum and maximum snap set creation intervals and the recovery time threshold are user-tunable parameters (MEHTA Para. [0283], lines (1-3): “The backup window specifies the intervals within days in a week where the backup job can be run,…”; and Para. [0298], lines (1-10): “The backup window defines one or more time periods in a week during which backup operations are allowed in the RPO driven schedule. …the backup window is one of the administrable parameters for an RPO plan. The illustrative backup window shown here is Monday through Friday from 7 p.m. to 7 a.m. and Saturday and Sunday all day.”; and Para. [0302], lines (1-5): “FIG. 6 depicts an illustrative screenshot showing an editable backup window for an RPO-driven backup plan.”, the Examiner interprets the editable backup window to that of a configurable backup/snapshot time periods of minimum and a maximum creation intervals.  Further, as illustrated in Fig. 6, the Examiner interprets the backup window interval with days where the backup job can run, for example, from Monday through Friday 7 pm to 7 am to that of a minimum snap set creation interval, and Saturday and Sunday all day to that of a maximum snap set creation interval.  Further, MEHTA discloses in Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. In an illustrative data storage management system, an RPO value is configured into the system”, the Examiner interprets the configurable RPO value of a maximum time duration for recovery to that of a recovery time threshold as illustrated in Fig. 5).

Regarding claim 8 (Currently Amended), MEHTA teaches a system, comprising: a memory comprising computer-executable instructions; and a processor operable by a storage system, the processor executing the computer-executable instructions (MEHTA Para. [0424], lines (1-5): “…, a non-transitory computer readable medium storing instructions, which when executed by at least one computing device comprising one or more processors and computer memory, perform operations”), the computer-executable instructions when executed by the processor cause the processor to perform operations comprising:
setting a recovery time threshold (MEHTA Fig. 5, Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. In an illustrative data storage management system, an RPO value is configured into the system”, the Examiner interprets the configurable RPO value of a maximum time duration for recovery to that of a recovery time threshold as illustrated in Fig. 5 showing an RPO configurable time of 4 hours); and
(MEHTA Para. [0007], lines (12-15): “automatically determine and implement a backup level (e.g., full, incremental, differential, synthetic full) based on RPO and backup job criteria so that the RPO can be met”; and Para. [0014], lines (1-3): “FIG. 2A illustrates a system and technique for synchronizing primary data to a destination such as a failover site using secondary copy data”; and Para. [0166], lines (1-4): “Replication is another type of secondary copy operation. Some types of secondary copies 116 periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots)”; and Para. [0310], lines (1-6): “RPO driven schedule management logic 755, in some embodiments, analyzes RPO parameters administered for a given RPO driven backup plan and generates a storage policy for the targeted dataset (e.g., client, subclient), including a suitable start time for each backup job within the backup window”, the Examiner interprets the periodic the implementation and capture of snapshots synchronizing primary/source data to a destination based on an Recovery Point Objective (RPO) plan to that of periodically creating snap sets based on the minimum and maximum snap set creation intervals and the recovery time threshold), the creating snap sets comprising:
monitoring an amount of data changes since a last snap set creation (MEHTA Para. [0151], lines (1-3): “A differential backup operation (or cumulative incremental backup operation) tracks and stores changes that occurred since the last full backup.”; and Para. [0152], lines (1-3): “An incremental backup operation generally tracks and stores changes since the most recent backup copy of any type, which can greatly reduce storage utilization”, the Examiner asserts that tracking changes since the last full back is that to monitoring amount of data change since the last snap creation);
monitoring throughput statistics between the source system and a target system of the storage system (MEHTA Para. [0004], lines (1-15): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. …, an RPO value is configured into the system. Different RPOs can be defined for different portions of data being protected. For simplicity, we shall refer herein to RPO in the singular, even when multiple RPOs are configured within a single data storage management system. The RPO value can be compared against actual recovery figures, such as an Actual Recovery Point (RPA). This helps monitor the effectiveness of disaster recovery settings and operations of the data storage management system.”; and Para. [0103], lines (1-3): “monitoring completion of and status reporting related to information management operations and jobs”, the Examiner interprets the monitoring of the effectiveness the RPO values in association with the recovery operation from a disaster recovery site to that of monitoring throughput statistics between the source and target storage systems);
estimating an amount of time to replicate the data changes to the target system based on the amount of data changes since the last snap set creation and the throughput statistics (MEHTA Fig. 7, Para. [0369]: “Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the start time determination such that it allows for re-submitting failed jobs and/or data objects. ... Attributes that are considered in analyzing the past backup jobs to determine the start time for the pending backup job include one or more of the following without limitation: [0370] expected duration of pending backup job (see preceding block); [0371] past history of backup failures for the target dataset, e.g., failed job, failed data objects; [0372] administered backup window; [0373] RPO and/or backup frequency; [0374] expected duration and respective failure histories of other pending backup jobs for the backup window—the pendency of other pending backup jobs affects the determination of when the present backup job should start; [0375] and/or in any combination without limitation.”; and 
Fig. 7, Fig. 12, Para. [0377], lines (3-22): “To determine whether the RPO is indeed achievable, storage manager 740 needs to determine whether all pending backup jobs can be completed within the available backup window.  Based on the analyses in blocks 1202 and 1204, storage manager has determined an estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window. However, the conditions available for these jobs may be over-constrained and storage manager 740 may determine that the RPO is not achievable. …, the completion time of a given backup job as compared to its predecessor job exceeds the RPO even if it meets the backup window. These scenarios can happen when too many backup jobs compete for the same backup window, or when network/system conditions simply do not allow for timely and/or reliable job execution”, the Examiner asserts that the periodic implementation and the start time of backups is a factor or previous of snapshots synchronizing primary/source data to a destination based on an Recovery Point Objective (RPO) plan  within the backup window to that of periodically creating snap sets based on the minimum and maximum snap set creation intervals and the recovery time threshold. Further, to complete the backup job is also based on of the constraint of network conditions to that of throughput statistics); and
upon determining both the time to replicate the data changes since the last snap set creation reaches the recovery time threshold and the time since the last snap set creation exceeds the minimum snap set creation interval: creating a next snap set (MEHTA Fig. 12, Para. [0377], lines (1-10): “At block 1206, which is a decision point, storage manager 740 determines whether the administered RPO is achievable. To determine whether the RPO is indeed achievable, storage manager 740 needs to determine whether all pending backup jobs can be completed within the available backup window.  Based on the analyses in blocks 1202 and 1204, storage manager has determined an estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window.”; and Para. [0378], lines (4-5): “If the RPO is achievable, control passes to block 908.”; and Para. [0329], lines (1-7): “At block 908, storage manager 740 starts the RPO driven backup job at the start time. During the initial attempt, the start time is determined at block 906. When a given RPO driven backup job fully completes within the RPO timeframe, the RPO clock is reset and control passes back to block 904 for handling the next RPO driven backup job for the present target dataset, ...”, the Examiner asserts, as illustrated in Fig. 12, that a Recovery Point Objective has been met to that of reaching a recovery time threshold and the backup job to be executed during the available backup window to that of a minimum snap set creation time has been met then the backup job, or next RPO driven backup job, can start);
storing the next snap set at the source system (MEHTA Fig. 1C, Para. [0127], lines (7-15): “Data agent 142 is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations in reference to its associated application(s) 110 and corresponding primary data 112 which is generated/accessed by the particular application(s) 110. For instance, data agent 142 may take part in copying, archiving, migrating, and/or replicating of certain primary data 112 stored in the primary storage device(s) 104.”; and Para. [0147], lines (1-5): “Data movement operations can include by way of example, backup operations, archive operations, information lifecycle management operations such as hierarchical storage management operations, replication operations (e.g., continuous data replication), snapshot operations, …”, the Examiner interprets the capturing of primary data snapshots to that of storing snap sets at the source) ; and 
replicating the next snap set at the target system (MEHTA Para. [0166], lines (1-14): “Replication is another type of secondary copy operation. Some types of secondary copies 116 periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108).  By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time”, the Examiner interprets the replication of backups/snapshots to another location/secondary storage to that of replicating the snap set to a target).
However, MEHTA does not explicitly teaches setting a minimum snap set creation interval, the minimum snap set creation interval specifying a minimum amount of elapsed time between a previously created snap set and a next snap set to be created; 
setting a maximum snap set creation interval, the maximum snap set creation interval specifying a maximum amount of elapsed time between a previously created snap set and a next snap set to be created, wherein the maximum amount of elapsed time is greater than the minimum amount of elapsed time;
But COSTEA teaches setting a minimum snap set creation interval, the minimum snap set creation interval specifying a minimum amount of elapsed time between a previously created snap set and a next snap set to be created (COSTEA Para. [0004], lines (8-11): “The scheduling of snapshots may additionally be constrained by user-specified parameters (e.g., start hour for snapshot schedule, end hour for snapshot schedule, snapshot interval, and/or day(s) of the week for the snapshot schedule).”; and Para. [0006], lines (7-11): “From the selected set of candidate snapshot schedules, the snapshot scheduler may select a subject one of the candidate snapshot schedules based on respective start times of the candidate snapshot schedules (e.g., to temporally spread out the snapshots from one another).”; and Fig. 6-7,  Para. [0052], lines (1-17): “The snapshot scheduler may determine whether each of the candidate starting minutes (or more generally, the candidate starting times) from the first set satisfies a first criterion. …, the first criterion is whether the candidate starting minute minimizes the maximum number of simultaneous snapshots. Referring to FIG. 6, the lowest maximum number (i.e., minimum of the maximum number) of simultaneous snapshots is 0 (i.e., lowest of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0). Therefore, the snapshot scheduler can determine that the candidate starting minute at 10:00 fails to satisfy the first criterion (i.e., 5 is not the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); the snapshot scheduler can determine that the candidate starting minute at 10:01 fails to satisfy the first criterion (i.e., 1 is not the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); the snapshot scheduler can determine that the candidate starting minute at 10:02 does satisfy the first criterion (i.e., 0 is the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); and so on.).”, the Examiner asserts that COSTEA discloses a process to determine a minimum start time of a snapshot to that of setting a minimum start time of a snapshot among a series of snapshots, i.e. snap set. Further, the examiner notes that the reference discloses in Paras. [0004], [0052]-[0056] that the scheduling of snapshots may be constrained by user-specified parameters (e.g., start hour for snapshot schedule, end hour for snapshot schedule, snapshot interval. And further, Costea goes on to determine the minimum starting time and maximum starting time of these snapshots); 
setting, via the storage system, the maximum snap set creation interval specifying a maximum amount of elapsed time between a previously created snap set and a next snap set to be created, wherein the maximum amount of elapsed time is greater than the minimum amount of elapsed time (COSTEA Para. [0053], lines (1-18): “The snapshot scheduler may determine the starting minute (or more generally, starting time instance) from the second set based on a second criterion. …, the second criterion considers the longest consecutive string of minutes (or more generally, longest consecutive string of seconds, longest consecutive string of milliseconds, etc.) in the second set, and chooses the starting minute as the minute in the center of the longest consecutive string. Continuing with the example above, suppose the second set included the minutes 10:02, 10:03, . . . 10:28, 10:29, 10:32, 10:33, . . . 10:58, 10:59. In this example, there are actually two longest consecutive strings: 10:02, . . . 10:29 and 10:32, . . . 10:59. The minute in the center of the first longest consecutive string is approximately 10:15 or 10:16. The minute in the center of the second longest consecutive string is approximately 10:45 or 10:46. In this example, any of the times 10:15, 10:16, 10:45 or 10:46 may be chosen as the starting time for the snapshots to be scheduled.”, the Examiner asserts that the disclosed longest starting time of the second set of snapshots is greater than the minimum starting time of the previous set of snapshots);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MEHTA to include the teaching of COSTEA of snapshot distribution and scheduling management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing an improved snapshot replication operations based  techniques for scheduling snapshots on the storage arrays, administrators would be able to efficiently create snapshots of a storage arrays as frequently as possible including techniques for temporally spacing apart snapshots from each other, without placing an unnecessary load on the storage arrays, as recognized by (COSTEA, Abstract).

Regarding claim 9 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 8.  Further, MEHTA teaches wherein the operations further include: upon determining the time to replicate the data changes does not reach the recovery time threshold, waiting until the maximum snap set creation interval has been reached before creating the next snap set (MEHTA Para. [0369]-[0372], lines (1-18): “Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the start time determination such that it allows for re-submitting failed jobs and/or data objects. The objective here is to arrange the pending jobs so that the RPO can be met, though as discussed below, the RPO may be over-constrained and not achievable. An illustrative sliding window is three months, though the invention is not so limited and any sliding window can be defined as the basis for machine learning here. Attributes that are considered in analyzing the past backup jobs to determine the start time for the pending backup job include one or more of the following without limitation: …; administered backup window; ...”, the Examiner interprets that when an RPO is not achievable to that of the data changes does not reach the recovery threshold.  Further, the Examiner interprets that the use of a sliding window to determine a start time as to that of a waiting period as to when to re-submit the pending backup jobs and the administrated backup window, which is that to consider the maximum backup interval before submitting the pending backup job).

Regarding claim 11  (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 8.  Further, MEHTA teaches wherein: the recovery time threshold comprises a target time frame to reach a synchronous state during a recovery operation (MEHTA Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup”; and Para. [0263], lines (1-5): “FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site).”, the Examiner asserts the RPO value of a maximum time duration to synchronize a source to a destination to achieve an operational status to that of a recovery time threshold to reach a recovery operation).

Regarding claim 12 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 8.  Further, MEHTA teaches wherein the amount of data changes comprises a measure of a difference in data via updates received by the source system, the measure of the difference tracked via a counter at the source system (MEHTA Para. [0151], lines (1-3): “A differential backup operation (or cumulative incremental backup operation) tracks and stores changes that occurred since the last full backup.”).

Regarding claim 13  (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 8.  Further, MEHTA teaches further comprising, in response to a failover event, the operations further include: performing incremental synchronous replication between the source system and the target system (MEHTA Para. [0014], lines (1-3): “FIG. 2A illustrates a system and technique for synchronizing primary data to a destination such as a failover site using secondary copy data.”; and Para. [0150], lines (1-3):  “Backup operations can include full backups, differential backups, incremental backups, ‘synthetic full’ backups, and/or creating a ‘reference copy’ ”).

Regarding claim 14 (Previously Presented), the combination of MEHTA and COSTEA teaches the limitations of claim 8.  Further, MEHTA teaches wherein the minimum and maximum snap set creation intervals and the recovery time threshold are user-tunable parameters (MEHTA Para. [0283], lines (1-3): “The backup window specifies the intervals within days in a week where the backup job can be run,…”; and Para. [0298], lines (1-10): “The backup window defines one or more time periods in a week during which backup operations are allowed in the RPO driven schedule. …the backup window is one of the administrable parameters for an RPO plan. The illustrative backup window shown here is Monday through Friday from 7 p.m. to 7 a.m. and Saturday and Sunday all day.”; and Para. [0302], lines (1-5): “FIG. 6 depicts an illustrative screenshot showing an editable backup window for an RPO-driven backup plan.”, the Examiner interprets the editable backup window to that of a configurable backup/snapshot time periods of minimum and a maximum creation intervals.  Further, as illustrated in Fig. 6, the Examiner interprets the backup window interval with days where the backup job can run, for example, from Monday through Friday 7 pm to 7 am to that of a minimum snap set creation interval, and Saturday and Sunday all day to that of a maximum snap set creation interval.  Further, MEHTA discloses in Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. In an illustrative data storage management system, an RPO value is configured into the system”, the Examiner interprets the configurable RPO value of a maximum time duration for recovery to that of a recovery time threshold as illustrated in Fig. 5).

Regarding claim 15 (Currently Amended), MEHTA teaches a computer program product embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a computer (MEHTA Para. [0424], lines (1-5): “…, a non-transitory computer readable medium storing instructions, which when executed by at least one computing device comprising one or more processors and computer memory, perform operations”), causes the computer to perform operations comprising:
setting a recovery time threshold (MEHTA Fig. 5, Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. In an illustrative data storage management system, an RPO value is configured into the system”, the Examiner interprets the configurable RPO value of a maximum time duration for recovery to that of a recovery time threshold as illustrated in Fig. 5 showing an RPO configurable time of 4 hours); and
periodically creating, at a source system of the storage system, snap sets during a synchronous replication process based on the minimum and maximum snap set creation intervals and the recovery time threshold (MEHTA Para. [0007], lines (12-15): “automatically determine and implement a backup level (e.g., full, incremental, differential, synthetic full) based on RPO and backup job criteria so that the RPO can be met”; and Para. [0014], lines (1-3): “FIG. 2A illustrates a system and technique for synchronizing primary data to a destination such as a failover site using secondary copy data”; and Para. [0166], lines (1-4): “Replication is another type of secondary copy operation. Some types of secondary copies 116 periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots)”; and Para. [0310], lines (1-6): “RPO driven schedule management logic 755, in some embodiments, analyzes RPO parameters administered for a given RPO driven backup plan and generates a storage policy for the targeted dataset (e.g., client, subclient), including a suitable start time for each backup job within the backup window”, the Examiner interprets the periodic the implementation and capture of snapshots synchronizing primary/source data to a destination based on an Recovery Point Objective (RPO) plan to that of periodically creating snap sets based on the minimum and maximum snap set creation intervals and the recovery time threshold), the creating snap sets comprising:
monitoring an amount of data changes since a last snap set creation (MEHTA Para. [0151], lines (1-3): “A differential backup operation (or cumulative incremental backup operation) tracks and stores changes that occurred since the last full backup.”; and Para. [0152], lines (1-3): “An incremental backup operation generally tracks and stores changes since the most recent backup copy of any type, which can greatly reduce storage utilization”, the Examiner asserts that tracking changes since the last full back is that to monitoring amount of data change since the last snap creation);
monitoring throughput statistics between the source system and a target system of the storage system (MEHTA Para. [0004], lines (1-15): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup. …, an RPO value is configured into the system. Different RPOs can be defined for different portions of data being protected. For simplicity, we shall refer herein to RPO in the singular, even when multiple RPOs are configured within a single data storage management system. The RPO value can be compared against actual recovery figures, such as an Actual Recovery Point (RPA). This helps monitor the effectiveness of disaster recovery settings and operations of the data storage management system.”; and Para. [0103], lines (1-3): “monitoring completion of and status reporting related to information management operations and jobs”, the Examiner interprets the monitoring of the effectiveness the RPO values in association with the recovery operation from a disaster recovery site to that of monitoring throughput statistics between the source and target storage systems);
estimating an amount of time to replicate the data changes to the target system based on the amount of data changes since the last snap set creation and the throughput statistics (MEHTA Fig. 7, Para. [0369]: “Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the start time determination such that it allows for re-submitting failed jobs and/or data objects. ... Attributes that are considered in analyzing the past backup jobs to determine the start time for the pending backup job include one or more of the following without limitation: [0370] expected duration of pending backup job (see preceding block); [0371] past history of backup failures for the target dataset, e.g., failed job, failed data objects; [0372] administered backup window; [0373] RPO and/or backup frequency; [0374] expected duration and respective failure histories of other pending backup jobs for the backup window—the pendency of other pending backup jobs affects the determination of when the present backup job should start; [0375] and/or in any combination without limitation.”; and 
Fig. 7, Fig. 12, Para. [0377], lines (3-22): “To determine whether the RPO is indeed achievable, storage manager 740 needs to determine whether all pending backup jobs can be completed within the available backup window.  Based on the analyses in blocks 1202 and 1204, storage manager has determined an estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window. However, the conditions available for these jobs may be over-constrained and storage manager 740 may determine that the RPO is not achievable. …, the completion time of a given backup job as compared to its predecessor job exceeds the RPO even if it meets the backup window. These scenarios can happen when too many backup jobs compete for the same backup window, or when network/system conditions simply do not allow for timely and/or reliable job execution”, the Examiner asserts that the periodic implementation and the start time of backups is a factor or previous of snapshots synchronizing primary/source data to a destination based on an Recovery Point Objective (RPO) plan  within the backup window to that of periodically creating snap sets based on the minimum and maximum snap set creation intervals and the recovery time threshold. Further, to complete the backup job is also based on of the constraint of network conditions to that of throughput statistics); and
upon determining both the time to replicate the data changes since the last snap set creation reaches the recovery time threshold and the time since the last snap set creation exceeds the minimum snap set creation interval: creating a next snap set (MEHTA Fig. 12, Para. [0377], lines (1-10): “At block 1206, which is a decision point, storage manager 740 determines whether the administered RPO is achievable. To determine whether the RPO is indeed achievable, storage manager 740 needs to determine whether all pending backup jobs can be completed within the available backup window.  Based on the analyses in blocks 1202 and 1204, storage manager has determined an estimated completion time for and has assigned a start time to each pending backup job to be executed during the available backup window.”; and Para. [0378], lines (4-5): “If the RPO is achievable, control passes to block 908.”; and Para. [0329], lines (1-7): “At block 908, storage manager 740 starts the RPO driven backup job at the start time. During the initial attempt, the start time is determined at block 906. When a given RPO driven backup job fully completes within the RPO timeframe, the RPO clock is reset and control passes back to block 904 for handling the next RPO driven backup job for the present target dataset, ...”, the Examiner asserts, as illustrated in Fig. 12, that a Recovery Point Objective has been met to that of reaching a recovery time threshold and the backup job to be executed during the available backup window to that of a minimum snap set creation time has been met then the backup job, or next RPO driven backup job, can start);
storing the next snap set at the source system (MEHTA Fig. 1C, Para. [0127], lines (7-15): “Data agent 142 is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations in reference to its associated application(s) 110 and corresponding primary data 112 which is generated/accessed by the particular application(s) 110. For instance, data agent 142 may take part in copying, archiving, migrating, and/or replicating of certain primary data 112 stored in the primary storage device(s) 104.”; and Para. [0147], lines (1-5): “Data movement operations can include by way of example, backup operations, archive operations, information lifecycle management operations such as hierarchical storage management operations, replication operations (e.g., continuous data replication), snapshot operations, …”, the Examiner interprets the capturing of primary data snapshots to that of storing snap sets at the source) ; and 
replicating the next snap set at the target system (MEHTA Para. [0166], lines (1-14): “Replication is another type of secondary copy operation. Some types of secondary copies 116 periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots). However, it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108).  By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time”, the Examiner interprets the replication of backups/snapshots to another location/secondary storage to that of replicating the snap set to a target).
However, MEHTA does not explicitly teaches setting a minimum snap set creation interval, the minimum snap set creation interval specifying a minimum amount of elapsed time between a previously created snap set and a next snap set to be created; 
setting a maximum snap set creation interval, the maximum snap set creation interval specifying a maximum amount of elapsed time between a previously created snap set and a next snap set to be created, wherein the maximum amount of elapsed time is greater than the minimum amount of elapsed time;
But COSTEA teaches setting a minimum snap set creation interval, the minimum snap set creation interval specifying a minimum amount of elapsed time between a previously created snap set and a next snap set to be created (COSTEA Para. [0004], lines (8-11): “The scheduling of snapshots may additionally be constrained by user-specified parameters (e.g., start hour for snapshot schedule, end hour for snapshot schedule, snapshot interval, and/or day(s) of the week for the snapshot schedule).”; and Para. [0006], lines (7-11): “From the selected set of candidate snapshot schedules, the snapshot scheduler may select a subject one of the candidate snapshot schedules based on respective start times of the candidate snapshot schedules (e.g., to temporally spread out the snapshots from one another).”; and Fig. 6-7,  Para. [0052], lines (1-17): “The snapshot scheduler may determine whether each of the candidate starting minutes (or more generally, the candidate starting times) from the first set satisfies a first criterion. …, the first criterion is whether the candidate starting minute minimizes the maximum number of simultaneous snapshots. Referring to FIG. 6, the lowest maximum number (i.e., minimum of the maximum number) of simultaneous snapshots is 0 (i.e., lowest of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0). Therefore, the snapshot scheduler can determine that the candidate starting minute at 10:00 fails to satisfy the first criterion (i.e., 5 is not the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); the snapshot scheduler can determine that the candidate starting minute at 10:01 fails to satisfy the first criterion (i.e., 1 is not the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); the snapshot scheduler can determine that the candidate starting minute at 10:02 does satisfy the first criterion (i.e., 0 is the minimum of 5, 1, 0, . . . 0, 5, 1, 0, . . . 0); and so on.).”, the Examiner asserts that COSTEA discloses a process to determine a minimum start time of a snapshot to that of setting a minimum start time of a snapshot among a series of snapshots, i.e. snap set. Further, the examiner notes that the reference discloses in Paras. [0004], [0052]-[0056] that the scheduling of snapshots may be constrained by user-specified parameters (e.g., start hour for snapshot schedule, end hour for snapshot schedule, snapshot interval. And further, Costea goes on to determine the minimum starting time and maximum starting time of these snapshots); 
setting, via the storage system, the maximum snap set creation interval specifying a maximum amount of elapsed time between a previously created snap set and a next snap set to be created, wherein the maximum amount of elapsed time is greater than the minimum amount of elapsed time (COSTEA Para. [0053], lines (1-18): “The snapshot scheduler may determine the starting minute (or more generally, starting time instance) from the second set based on a second criterion. …, the second criterion considers the longest consecutive string of minutes (or more generally, longest consecutive string of seconds, longest consecutive string of milliseconds, etc.) in the second set, and chooses the starting minute as the minute in the center of the longest consecutive string. Continuing with the example above, suppose the second set included the minutes 10:02, 10:03, . . . 10:28, 10:29, 10:32, 10:33, . . . 10:58, 10:59. In this example, there are actually two longest consecutive strings: 10:02, . . . 10:29 and 10:32, . . . 10:59. The minute in the center of the first longest consecutive string is approximately 10:15 or 10:16. The minute in the center of the second longest consecutive string is approximately 10:45 or 10:46. In this example, any of the times 10:15, 10:16, 10:45 or 10:46 may be chosen as the starting time for the snapshots to be scheduled.”, the Examiner asserts that the disclosed longest starting time of the second set of snapshots is greater than the minimum starting time of the previous set of snapshots);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MEHTA to include the teaching of COSTEA of snapshot distribution and scheduling management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing an improved snapshot replication operations based  techniques for scheduling snapshots on the storage arrays, administrators would be able to efficiently create snapshots of a storage arrays as frequently as possible including techniques for temporally spacing apart snapshots from each other, without placing an unnecessary load on the storage arrays, as recognized by (COSTEA, Abstract).

Regarding claim 16 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 15.  Further, MEHTA teaches wherein the operations further include: upon determining the time to replicate the data changes does not reach the recovery time threshold, waiting until the maximum snap set creation interval has been reached before creating the next snap set (MEHTA Para. [0369]-[0372], lines (1-18): “Storage manager 740 illustratively uses machine learning based on a sliding window of past backup jobs to make the start time determination such that it allows for re-submitting failed jobs and/or data objects. The objective here is to arrange the pending jobs so that the RPO can be met, though as discussed below, the RPO may be over-constrained and not achievable. An illustrative sliding window is three months, though the invention is not so limited and any sliding window can be defined as the basis for machine learning here. Attributes that are considered in analyzing the past backup jobs to determine the start time for the pending backup job include one or more of the following without limitation: …; administered backup window; ...”, the Examiner interprets that when an RPO is not achievable to that of the data changes does not reach the recovery threshold.  Further, the Examiner interprets that the use of a sliding window to determine a start time as to that of a waiting period as to when to re-submit the pending backup jobs and the administrated backup window, which is that to consider the maximum backup interval before submitting the pending backup job).

Regarding claim 18 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 15.  Further, MEHTA teaches wherein: the recovery time threshold comprises a target time frame to reach a synchronous state during a recovery operation (MEHTA Para. [0004], lines (1-7): “A Recovery Point Objective (RPO) in reference to a data storage management system is the maximum duration (e.g., number of hours) that data can be lost during a service disruption, i.e., how much data loss can be tolerated in terms of time since a recoverable backup”; and Para. [0263], lines (1-5): “FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site).”, the Examiner asserts the RPO value of a maximum time duration to synchronize a source to a destination to achieve an operational status to that of a recovery time threshold to reach a recovery operation).

Regarding claim 19 (Original), the combination of MEHTA and COSTEA teaches the limitations of claim 15.  Further, MEHTA teaches wherein the amount of data changes comprises a measure of a difference in data via updates received by the source system, the measure of the difference tracked via a counter at the source system (MEHTA Para. [0151], lines (1-3): “A differential backup operation (or cumulative incremental backup operation) tracks and stores changes that occurred since the last full backup.”).

Regarding claim 20 (Previously Presented), the combination of MEHTA and COSTEA teaches the limitations of claim 15.  Further, MEHTA teaches comprising, in response to a failover event, the operations further include: performing incremental synchronous replication between the source system and the target system (MEHTA Para. [0014], lines (1-3): “FIG. 2A illustrates a system and technique for synchronizing primary data to a destination such as a failover site using secondary copy data.”; and Para. [0150], lines (1-3):  “Backup operations can include full backups, differential backups, incremental backups, ‘synthetic full’ backups, and/or creating a ‘reference copy’ ”).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2019/0278663 A1) issued to Mehta et al. (hereinafter as “MEHTA”), in view of US Patent Application Publication (US 2016/0139823A1) issued to Costea et al. (hereinafter as “COSTEA”), and in view of US Patent Application Publication (US 2017/0262520 A1) issued to Mitkar et al. (hereinafter as “MITKAR”).
Regarding claim 3 (Previously Presented), the combination of MEHTA and COSTEA teaches the limitations of claim 1.  
However, the combination of MEHTA and COSTEA do not explicitly teach wherein the throughput statistics comprise a latency metric between the source system and the target system.
But MITKAR teaches the throughput statistics comprise a latency metric between the source system and the target system (MITKAR Fig. 1A, Para. [0192], lines (5-19): “Operations management can generally include monitoring and managing the health and performance of system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc.), generating storage modeling and costing information, and the like. As an example, storage manager 140 or other component in system 100 may analyze traffic patterns and suggest and/or automatically route data to minimize congestion.  …, the system can generate predictions relating to storage operations or storage operation information. Such predictions, which may be based on a trending analysis, may predict various network operations or resource usage, such as network traffic levels, storage media use, use of bandwidth of communication links, use of media agent components, etc.”, the Examiner interprets the monitoring of the storage performance metrics and the congestion traffic analysis and use of bandwidth of communication links to that of monitoring throughout statistics of the storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MEHTA and COSTEA to include the teaching of MITKAR of snapshot replication operations and block change tracking management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing an improved snapshot replication operations based on incremental block change tracking, system operators will have a more efficient, powerful, and user-friendly solutions for protecting and managing data, as recognized by (MITKAR, Para. [0017]-[0018]).

Regarding claim 10 (Previously Presented), the combination of MEHTA and COSTEA teaches the limitations of claim 8.
However, the combination of MEHTA and COSTEA do not explicitly teach wherein the throughput statistics comprise a latency metric between the source system and the target system.
But MITKAR teaches the throughput statistics comprise a latency metric between the source system and the target system (MITKAR Fig. 1A, Para. [0192], lines (5-19): “Operations management can generally include monitoring and managing the health and performance of system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc.), generating storage modeling and costing information, and the like. As an example, storage manager 140 or other component in system 100 may analyze traffic patterns and suggest and/or automatically route data to minimize congestion.  …, the system can generate predictions relating to storage operations or storage operation information. Such predictions, which may be based on a trending analysis, may predict various network operations or resource usage, such as network traffic levels, storage media use, use of bandwidth of communication links, use of media agent components, etc.”, the Examiner interprets the monitoring of the storage performance metrics and the congestion traffic analysis and use of bandwidth of communication links to that of monitoring throughout statistics of the storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MEHTA and COSTEA to include the teaching of MITKAR of snapshot replication operations and block change tracking management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing an improved snapshot replication operations based on incremental block change tracking, system operators will have a more efficient, powerful, and user-friendly solutions for protecting and managing data, as recognized by (MITKAR, Para. [0017]-[0018]).

Regarding claim 17 (Previously Presented), the combination of MEHTA and COSTEA teach the limitations of claim 15.
However, the combination of MEHTA and COSTEA do not explicitly teach wherein the throughput statistics comprise a latency metric between the source system and the target system.
But MITKAR teaches the throughput statistics comprise a latency metric between the source system and the target system (MITKAR Fig. 1A, Para. [0192], lines (5-19): “Operations management can generally include monitoring and managing the health and performance of system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc.), generating storage modeling and costing information, and the like. As an example, storage manager 140 or other component in system 100 may analyze traffic patterns and suggest and/or automatically route data to minimize congestion.  …, the system can generate predictions relating to storage operations or storage operation information. Such predictions, which may be based on a trending analysis, may predict various network operations or resource usage, such as network traffic levels, storage media use, use of bandwidth of communication links, use of media agent components, etc.”, the Examiner interprets the monitoring of the storage performance metrics and the congestion traffic analysis and use of bandwidth of communication links to that of monitoring throughout statistics of the storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MEHTA and COSTEA to include the teaching of MITKAR of snapshot replication operations and block change tracking management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by implementing an improved snapshot replication operations based on incremental block change tracking, system operators will have a more efficient, powerful, and user-friendly solutions for protecting and managing data, as recognized by (MITKAR, Para. [0017]-[0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/14/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162                                                                                                                                                                                                        


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162